State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 16, 2016                     521895
________________________________

In the Matter of ISAIAH GADSDEN,
                    Petitioner,
      v

ELIZABETH O'MEARA, as                       MEMORANDUM AND JUDGMENT
   Superintendent of Gouvernuer
   Correctional Facility,
   et al.,
                    Respondents.
________________________________


Calendar Date:   May 3, 2015

Before:   Peters, P.J., Lahtinen, Egan Jr., Devine and Clark, JJ.

                               __________


     Isaiah Gadsden, Gouverneur, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in St. Lawrence
County) to review a determination of respondent Superintendent of
Gouverneur Correctional Facility finding petitioner guilty of
violating certain prison disciplinary rules.

      Peters, P.J., Lahtinen, Egan Jr., Devine and Clark, JJ.,
concur.

     Determination confirmed.      No opinion.
                              -2-                  521895

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court